Share Purchase Agreement






dated December 10th, 2013






between




Bluehill ID AG, Widenholzstrasse 1, CH-8304 Wallisellen, Switzerland, duly
represented by Mr. Manfred Müller

(hereinafter referred to as "BHID" or the "Seller")



and




Sandpiper Assets S.A, 3076 Sir Francis Drake’s Highway, P.O. Box 3463, Road
Town, Tortola, British Virgin Islands (company number 1793989) , duly
represented by Mrs. Erina Frick-Edwan

(hereinafter referred to as the "Buyer")

(Seller and Buyer each hereinafter referred to as a "Party" and collectively as
the "Parties")



regarding




the sale and purchase of 180 shares and loans of



Multicard Nederland B.V.




--------------------------------------------------------------------------------



  INTRODUCTION




(A)      WHEREAS Multicard Nederland B.V. (the "Company") is a Dutch company
limited by shares with domicile in Albert Einsteinstraat 8, NL-3261 LP
Oud-Beijerland, registered in the trade register of the Chamber of Commerce in
Rotterdam, the Netherlands (registration number 23019882) whose share capital
amounts to EUR 18,000 and is divided into 180 ordinary shares with a par value
of EUR 100.00 each (the "Company     Shares").   (B)      WHEREAS the Seller is
the owner of 180 Company Shares (the "Shares"), which corresponds to 100% of the
share capital of the Company.   (C)      WHEREAS the Seller intends to sell the
Shares to the Buyer and the Buyer intends to purchase the Shares from the Seller
upon the terms and subject to the conditions of this Agreement.   (D)     
WHEREAS the Seller has given loans in the total amount of EUR 642’779.37 and USD
165’490.00- to the Company (the "Loans"), which corresponds to 100% of the loans
provided to the Company by any group company of Identive Group Inc   (E)     
WHEREAS the Seller intends to sell the Loans to the Buyer and the Buyer intends
to purchase the Loans from the Seller upon the terms and subject to the
conditions of this Agreement.  

NOW, THEREFORE, the Parties agree as follows:

1.      SALE AND PURCHASE OF SHARES   1.1.      OBJECT OF SALE AND PURCHASE    
Subject to the terms and conditions of this Agreement, the Seller hereby agrees
to sell to the Buyer, and the Buyer hereby agrees to purchase from the Seller,
the Shares, free and clear from any lien.   1.2.      PURCHASE PRICE     The
aggregate fixed purchase price for the Shares to be paid by the Buyer to the
Seller (the "Purchase Price") shall amount to CHF 1.00 (in words: one Swiss
Franc).  

2

--------------------------------------------------------------------------------

2.      SALE AND PURCHASE OF LOANS   2.1.      OBJECT OF SALE AND PURCHASE    
Subject to the terms and conditions of this Agreement, the Seller hereby agrees
to sell to the Buyer, and the Buyer hereby agrees to purchase from the Seller,
the Loans provided by the Seller and any related party of the Seller to the
Company free and clear from any lien.   2.2.      PURCHASE PRICE     The
aggregate fixed purchase price for the Loans to be paid by the Buyer to the
Seller (the "Loan Purchase Price") shall amount to CHF 1.00 (in words: One Swiss
Franc).   3.      ACTIONS PRIOR TO CLOSING   3.1.      GENERAL     The Parties
undertake to use their respective Best Efforts to (i) procure that the
conditions precedent shall be satisfied as soon as reasonably possible and in
any event on or before the Long Stop Date and that all deliveries as provided in
Section 4.3 are made in a timely and properly manner, and (ii) execute all
documents and to take all actions as may be reasonably required to carry out the
provisions of this Agreement and the transactions contemplated herein. Each
Party shall promptly inform the other Party of any facts or circumstances which
could lead to a non-satisfaction of any condition precedent, and shall in all
other respects cooperate in good faith to consummate the transaction
contemplated pursuant to this Agreement.   3.2.      CLOSING MEMORANDUM     By
no later than 5 (five) Business Days prior to the Closing Date, the Seller's
legal counsel shall prepare, in cooperation with the Buyer's legal counsel, a
closing memorandum (the "Closing Memorandum") which describes the closing
procedure pursuant to Section 4 below and which shall serve as evidence for the
consummation of the transactions contemplated under this Agreement.  

3

--------------------------------------------------------------------------------

4.      CLOSING   4.1.      PLACE AND DATE     Subject to Section 4.2, the
consummation of the transactions contemplated under this Agreement (the
"Closing") shall take place in Zurich (Switzerland) at the offices of Stefan
Peller Esq., Attorney at Law, Dreikoenigstrasse 45, CH-8002 Zurich, within 5
(five) Business Days after all conditions precedent to Closing set forth in
Section 4.2 have been satisfied or waived (where permitted), or at such other
place and on such other date as the Parties may mutually agree upon in writing.
The day on which the actual Closing occurs shall be referred as the "Closing
Date".   4.2.      CONDITIONS PRECEDENT TO CLOSING   4.2.1.      Conditions to
the Obligations of each Party     The respective obligations of the Parties to
consummate the Closing shall be subject to the satisfaction or waiver (where
permitted) at or prior to the Closing of the following conditions:     (a)     
The Seller and Buyer shall execute a notarized sale and transfer deed in
accordance with the laws of the Netherlands whereby the full ownership in the
Shares is transferred from the Seller to the Buyer effective as of the Closing
Date; and     (b)      The Buyer shall have finalized his due diligence on the
Company with a satisfactory outcome.     (c)      The board of directors of the
Buyer shall have approved the transactions contemplated by this Agreement.  
4.2.2.      Waiver of Closing Conditions     At any time prior to the Closing,
the Buyer may, to the extent legally permissible, jointly waive in writing in
whole or in part the conditions precedent set forth in Section 4.2.1.   4.2.3. 
    Termination Rights - Long Stop Date     (a)      If the conditions precedent
to Closing set forth in Section 4.2.1 have not been satisfied or waived within 2
(two) months from the Signing (such date, the "Long Stop Date"), each Party may
terminate this Agreement by giving notice to the other Party unless such Party
terminating this Agreement itself acted in bad faith or  

4

--------------------------------------------------------------------------------

  in violation of the obligations hereunder, and in so doing, prevented or
interfered with the satisfaction of such condition precedent.     (b)      If
this Agreement is terminated in accordance with Section 4.2.3(a) above, all
provisions of this Agreement shall terminate and cease to be effective, except
for this Section 4.2.3(b), Section 11 and Section 12 which shall continue to be
in effect for an indefinite period of time (or for such time as stipulated in
any such provision). Such termination shall be without any liability of the
Seller to the Buyer and vice versa; provided, however, that such termination
shall not affect the liability of any Party for the damages suffered by the
other Party as a result of a breach of its obligations under this Agreement
until that date on which this Agreement is terminated. The right to request
specific performance shall be preserved.   4.3.      CLOSING ACTIONS AND
DELIVERIES   4.3.1.      Closing Actions and Deliveries by Seller    
Concurrently with and in exchange (Zug-um-Zug) for the closing actions of the
Buyer in accordance with Section 4.3.2, the Seller shall:     (a)      deliver
to the Buyer a resolution of the board of directors of the Company consenting
(contingent on the transactions contemplated by this Agreement being
consummated) (i) to the transfer of the Shares from the Seller to the Buyer and
(ii) to the entry of the Buyer as the owner of the Shares in the share register
of the Company as of the Closing Date;     (b)      deliver to the Buyer copies
of any power of attorney under which any of the transfers referred to in this
Section 4.3.1 are executed, including evidence reasonably satisfactory to the
Buyer of the authority of any person signing on behalf of the Seller;     (c)   
  deliver to the Buyer the resignation letters of the resigning persons as
members of the board of directors of the Company in which they declare their
resignation as of Closing as members of the board of directors subject to full
discharge by the shareholders' meeting of the Company; and     (d)      deliver
to the Buyer a copy of the Loan Assignment Agreement, duly executed by the
Seller.  

5

--------------------------------------------------------------------------------

4.3.2.      Closing and Post Closing Actions and Deliveries of the Buyer    
Concurrently with and in exchange (Zug-um-Zug) for the closing actions of the
Seller in accordance with Section 4.3.1, the Buyer shall:     (a)      pay, with
value as of the Closing Date and for same day receipt, an amount equal to (i)
the Purchase Price and (ii) the Loan Purchase Price by wire transfer of
immediately available funds to the following bank account:  

IBAN    CH72 0023 0230 2213 2601 D  BIC    UBSWCHZH80A 


(b)      deliver to the Seller copies of any power of attorney under which any
of the transfers referred to in this Section 4.3.2 are executed, including
evidence reasonably satisfactory to the Seller of the authority of any person
signing on behalf of the Buyer.  

5. REPRESENTATIONS AND WARRANTIES OF THE SELLER

Subject to the terms, exceptions and limitations (including, but not limited to,
the limitations set forth in Section 8 and Section 9) contained in this
Agreement (including, but not limited to, its Annexes), the Seller hereby
represents and warrants to the Buyer that the representations and warranties set
forth in this Section 5 are true and accurate on the date of this Agreement,
except for those representations and warranties that are explicitly made as of a
specific time which shall be true and accurate in all material respects as of
such time only.

5.1.      CORPORATE EXISTENCE AND AUTHORITY AND TITLE TO SHARES   5.1.1.     
Corporate Existence of the Company     The Company is duly incorporated,
organized and validly existing under the laws of the Netherlands and has the
full corporate power and authority to carry on its business as currently
conducted. The Company has not passed a voluntary winding-up resolution, and no
petition has been presented or been made by a court for the winding-up,
dissolution, composition or administration of the Company.  

6

--------------------------------------------------------------------------------

5.1.2.      Title to Shares in the Company     The Seller is the sole legal and
beneficial owner of the Shares, representing 100% of the share capital of the
Company, free and clear of any lien. The Shares are validly issued and fully
paid-up. There are no outstanding options, warrants, calls, rights or
commitments, or any other agreements regarding the sale or issuance of rights to
acquire any of the shares of the Company.   5.2.      CORPORATE AUTHORITY OF THE
SELLER     The Seller has the requisite corporate power and authority to enter
into this Agreement and to perform all of its obligations under this Agreement.
There exist no limitations under applicable law, the constitutional documents of
the Seller, or any contracts by which the Seller is bound that would prevent the
Seller from entering into, or performing their obligations under this Agreement
and this Agreement constitutes valid, legal and binding obligations of the
Seller, subject to applicable bankruptcy, reorganization, insolvency or other
laws affecting the enforcement of creditors' rights generally.   5.3.     
FINANCIAL STATEMENTS     The audited financial statements of the Company as per
December 31st, 2012 and the unaudited financial statements of the Company as per
October 31st, 2013 as attached as Annex 1 (the "Company Financial Statements")
have been prepared in accordance with applicable GAAP and are in all material
respects true and complete.   5.4.      EMPLOYMENT AND PENSION FUND MATTERS    
(a)      Annex 2 contains a true and complete list of all employees of the
Company, including position, salary, notice periods and age.     (b)      No
employee of the Company has a contractual notice period of more than 3 (three)
months. There are no salary increases resolved that are not yet implemented.
There are no employment or benefit agreements or plans entitling an employee to
severance or other payments upon a change of control of the Company where such
payment would have to be made by the Company.     (c)      All social security
or pension fund contributions or other payments due by the Company in favour or
for the benefit of their employees have been timely made when due.     (d)     
All bonuses for the period before Closing have been paid by the Company.  

7

--------------------------------------------------------------------------------

5.5.      LITIGATION     There are no actions, suits or proceedings pending
against the Company before any court, arbitral tribunal, governmental or
regulatory body.   5.6.      COMPLIANCE WITH LAWS AND REGULATIONS     The
Company conducts its business in all material respect in accordance with
applicable law and has the necessary authorizations and permits to operate its
business today and in the future as currently conducted.   5.7.      TAXES    
The Company has timely filed all tax returns which are required by any
applicable law to be filed. All such tax returns are complete and true in all
material respect. All taxes relating to a tax period ending prior to Closing,
caused by or arising from facts or omissions prior to Closing have been paid by
the Company.   5.8.      CONDUCT OF THE BUSINESS IN THE ORDINARY COURSE    
Without limiting the generality of the representations and warranties contained
in Section 5, since January 1, 2013 and unless otherwise disclosed in this
Agreement (in particular, but not limited to, its Annexes) or in the Disclosure
Documents the Company has operated its business in the ordinary course and since
January 1, 2013 not:     (a)      sold, transferred or otherwise disposed to any
third-party of any material assets necessary for the conduct of the business of
the Company as currently conducted except as in the ordinary course of business;
    (b)      altered or amended in any manner its articles of incorporation or
organizational regulations;     (c)      increased or reduced or otherwise
changed its share capital, or granted any option or conversion rights on its
equity;     (d)      incorporated or acquired any entity to belong to the
Company; and     (e)      declared, made or paid any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of the shares of the Company.     (f)      to the best knowledge of the Seller,
there is no material adverse effect.  

8

--------------------------------------------------------------------------------

5.9.      TRADE MARKS AND PATENTS     The Company has full ownership of all the
patents, brands and trademarks as set out in Annex 3. The Company is in full
ownership and possession of all trademarks and patents it needs in order to
conduct its business. The Company is not dependent on anything from Identive
Group Inc. or a group company.   5.10.      COOPERATION WITH IDENTIVE GROUP INC.
    In case the Company has existing intercompany business with any company of
Identive Group, Inc. the Seller guarantees that such intercompany business can
be continued at best price conditions.   5.11.      CHANGE OF CONTROL     There
is no agreement or business affected with the Company by a change of control.  
6.      REPRESENTATIONS AND WARRANTIES OF THE BUYER  

The Buyer hereby represents and warrants to the Seller that each of the
statements in this Section 6 is true and accurate in all respects on the date of
this Agreement.

6.1.      CORPORATE EXISTENCE     The Buyer is duly incorporated, organized and
validly existing under the laws of its place of incorporation and has the full
corporate power and authority to carry on its business as currently conducted.
The Buyer has not passed a voluntary winding-up resolution, and no petition has
been presented or been made by a court for the winding-up, dissolution,
composition or administration of the Buyer.   6.2.      CORPORATE AUTHORITY    
The Buyer has the full corporate power and authority to purchase and accept from
the Seller the Seller’s Shares and to perform all other undertakings under, or
in connection with, this Agreement. There exist no limitations under applicable
law, the constitutional documents of the Buyer, or any contracts by which the
Buyer is bound that would prevent the Buyer from entering into, or performing
its obligations under this Agreement and this Agreement constitutes valid, legal
and binding obligations of the Buyer.   6.3.      NO FURTHER AUTHORIZATIONS
REQUIRED     No authorizations, permits or consents are required from any
governmental or administrative authority, any governing body of the Buyer or any
other third party  

9

--------------------------------------------------------------------------------

  (including, but not limited to, any shareholders or creditors of the Buyer)
for the consummation of the transactions contemplated under this Agreement other
than as set forth in this Agreement.   6.4.      NO ACTIONS OR PROCEEDINGS    
There are no actions, claims or proceedings or investigations pending against or
involving the Buyer or any of Buyer's Affiliates or any of its directors or
officers that, individually or in the aggregate, prevent, or substantially
impair, the consummation of the transactions contemplated under this Agreement,
or affect the validity or enforceability of this Agreement.   6.5.      FUNDS  
  The Buyer has available on the date hereof and will have available on the
Closing the funds necessary in order to pay on the Closing Date an amount equal
to the Purchase Price and the Loan Purchase Price.   7.      NO OTHER
REPRESENTATIONS AND WARRANTIES     (a)      The representations and warranties
of the Seller as set forth in Section 5 above are the sole and exclusive
representations and warranties made by the Seller in respect of the subject
matter of this Agreement, and no other representations or warranties are made by
the Seller or relied upon by the Buyer, whether expressed or implied, whether
based on agreement, law or any other ground, other than those explicitly made in
Section 5 above. In particular, the Buyer acknowledges that the Seller does not
make any representations or warranties, whether expressed or implied, as to the
future development of the Company or its assets under management or regarding
any budgets, business plans or other forward-looking statements or other
projections of a financial or business nature relating to the business of the
Company.     (b)      The representations and warranties of the Buyer as set
forth in Section 6 above are the sole and exclusive representations and
warranties made by the Buyer in respect of the subject matter of this Agreement,
and no other representations or warranties are made by the Buyer or relied upon
by the Seller, whether expressed or implied, whether based on agreement, law or
any other ground, other than those explicitly made in Section 6 above.  

10

--------------------------------------------------------------------------------

8.      REMEDIES   8.1.      REMEDIES OF THE BUYER   8.1.1.      Term of
Representation and Warranties     The representations and warranties set forth
in Section 5 above shall expire as set forth below, provided, however, that the
Buyer shall not be excluded from bringing a claim against the Seller for a
misrepresentation or breach of warranty after the expiry of the period set forth
below if such specific claim has been duly and timely notified by the Buyer to
the Seller in accordance with Section 8.1.2(a) before the applicable expiry
date:     (a)      The representations and warranties set forth in Section 5.7
(Taxes) shall expire 5 (five) years after the Closing Date.     (b)      Any
other representations and warranties other than those referred to in sub-
paragraph 8.1.1(a) above shall expire 24 (twenty four) months after the Closing
Date.   8.1.2.      Exclusion of Notice Requirements and Notice of Breach    
(a)      In the event of a misrepresentation or breach of warranty, the Buyer
shall deliver to the Seller a notice (the "Notice of Breach") in writing
describing and substantiating the underlying facts (including, but not limited
to, the amount of the reasonably anticipated damage) of a claim for
misrepresentation or breach of warranty in reasonable detail to the extent then
known at the earlier of (i) 15 (fifteen) Business Days after (A) the Buyer
having obtained knowledge of a misrepresentation or breach of warranty under
Section 5 or (B) receipt by the Buyer or the Company of a notice of any claim
made or threatened to be made by any third party or authority which may give
rise to a claim for misrepresentation or breach of warranty or (ii) in case of a
submission to, or a decision or order by, any competent court, arbitral tribunal
or governmental or administrative body which may give rise to a claim for
misrepresentation or breach of warranty, upon the Buyer receiving any such
submission, decision or order but in any event within such period as will afford
the Seller a reasonable opportunity to respond, or to cause the Buyer to cause
the Company to respond, to such submission or to lodge, or to cause the Buyer to
cause the Company to lodge, a timely appeal or other challenge against such
decision or order.  

11

--------------------------------------------------------------------------------

  (b)      A failure by the Buyer to give duly and timely notice as set forth in
Section 8.1.2(a) above shall exclude the liability of the Seller related to such
breach and Buyer shall be deemed to have waived any claim or right against the
Seller in connection with the relevant claim. The time periods set forth in
Section 8.1.1 shall be deemed complied with, if the Seller receives a Notice of
Breach in accordance with Section 8.1.2(a) before the lapse of the relevant time
period.   8.1.3.      Seller’s Right to Cure and Seller’s Liability     After
the Closing, in the event of a misrepresentation or breach of warranty by the
Seller under Section 5 and provided that such breach has been duly and timely
notified within the time limitations of Section 8.1.1 and in accordance with
Section 8.1.2, the Seller, subject to the exclusions and limitations set forth
in, Section 8.1.4, Section 8.1.4 and Section 9:     (a)      shall have the
right within 90 (ninety) Business Days after receipt by it of the respective
Notice of Breach, to remedy the misrepresentation or breach of warranty; and    
(b)      if and to the extent such cure cannot be effected or is not effected
within said period of time, shall be liable to the Buyer for any direct damage,
loss, expense or cost (including interests, but excluding any incidental damage,
consequential damage, lost profits, punitive damage, damage arising from changes
in any law or any accounting policy occurring after the date of this Agreement
or damage based upon a lower valuation of the Company) (collectively the
"Damage") incurred or sustained by the Buyer and/or the Company resulting from
the misrepresentation or breach of warranty.   8.1.4.      Commencement of Legal
Proceedings; Disclosure Obligation     (a)      Any claim duly notified pursuant
to Section 8.1.1 and Section 8.1.2 shall (if it has not been previously
satisfied, settled or withdrawn) be deemed to be irrevocably precluded and
forfeited (verwirkt) by the Buyer 12 (twelve) months after the last day of the
applicable term of the relevant representation and warranty as set forth in
Section 8.1.1, unless legal proceedings in accordance with Section 12 have been
initiated by the Buyer with respect to said claim. It is understood between the
Parties that Seller’s liability shall be reduced accordingly or, as the case may
be, excluded altogether, if a damage has been caused or aggravated by virtue of
Buyer's failure to initiate court proceedings in accordance with Section 12 in  

12

--------------------------------------------------------------------------------

  respect of the relevant claim within a reasonable period of time after the
lapse of the 90 (ninety) days period mentioned in Section 8.1.3(a).     (b)     
At the Seller’s request, the Buyer shall disclose to the Seller all material of
which the Buyer is aware and which is in its or its Affiliates' or advisors'
possession that relates to the Buyer's claim in question, and the Buyer shall
give, and the Buyer shall procure that any of its Affiliates and advisors give,
all such information and assistance, including access to premises and personnel,
and the right to examine and copy or photograph any documents or records, as the
Seller may reasonably request in order to assess the legitimacy of the claim
raised by the Buyer.   8.2.      REMEDIES OF THE SELLER     The provisions of
Section 8.1 shall apply mutatis mutandis with respect to any misrepresentation
or breach of warranty by the Buyer; it being understood that the representations
and warranties of the Buyer as set forth in Section 6 above shall be valid for a
period of 3 (three) years as from Closing Date.   8.3.      REMEDIES EXCLUSIVE  
  The remedies in this Section 8 for misrepresentation or breach of warranty
under Section 5 shall be in lieu of (and not in addition to) the remedies
provided for by applicable statutory law. All other remedies (including, but not
limited to, the rescission of this Agreement (Wandlung) following Closing) shall
be excluded. In particular, and without limitation to the foregoing, the Parties
herewith explicitly waive the right of contract rescission and of purchase price
reduction under article 205 CO and article 24 CO. It is understood and agreed
that this Section 8.3 does not exclude articles 28 CO and 199 CO. Section
4.2.1(b) and Section 4.2.3 shall – for the avoidance of doubt – remain reserved.
  8.4.      THIRD PARTY CLAIMS     (a)      If any claim is brought or
threatened to be brought after the Closing Date by a third party (including, but
not limited to, by any tax or other governmental authority or body) against the
Buyer or the Company, which is reasonably likely to qualify as a breach of a
representation or warranty and which has been notified by the Buyer in
accordance with Section 8.1.2(a), the Buyer shall oppose and defend and cause
the Company to oppose and defend such third party claim (the "Third-Party
Claim"), and the Seller shall use its commercially reasonable efforts in
assisting the Buyer  

13

--------------------------------------------------------------------------------

  or the Company, at the Buyer's costs and expenses, in the defense of such
Third- Party Claim.     (b)      The Buyer shall not and shall procure that the
Company will not settle any such claims without the prior written consent of the
Seller; it being understood and agreed that the Buyer and/or the Company may
settle any such claim without the prior written consent of the Seller, but
shall, by doing so, forfeit (verwirken) its right to receive compensation from
the Seller under this Agreement and such settlement shall be deemed to
constitute a full, irrevocable and unconditional waiver by the Buyer of any
claims under this Agreement against the Seller in respect of such Third-Party
Claim.     (c)      Notwithstanding Section 8.4(a) and Section 8.4(b), the
Seller shall be entitled at their own expense and their absolute discretion, by
written notice to the Buyer, to take such action as it may deem necessary in
connection with or with respect to such Third Party Claim (including, but not
limited to, making counterclaims or other claims against third parties) in the
name and on behalf of the Buyer or any Affiliate of the Buyer concerned and to
have the conduct of any related proceedings, negotiations or appeals, subject to
the Seller indemnifying the Buyer against its losses directly arising by it so
doing, and the Buyer and any Affiliate of the Buyer concerned shall duly
authorize the Seller to do so.   9.      LIMITATION OF SELLER’S LIABILITY  
9.1.      DEDUCTIBLE AND DE MINIMIS AMOUNT     The Seller shall only be liable
to the Buyer for any claim (a) if such claim on a stand- alone basis exceeds the
amount of CHF 5’000 (the "De Minimis Amount") and (b) if and to the extent all
claims of the Buyer under this Agreement which exceed the De Minimis Amount
taken together exceed CHF 10’000 (the "Deductible Amount") in the aggregate and
then only for the amount of such excess.  

14

--------------------------------------------------------------------------------

9.2.      LIABILITY CAP     The Seller’s maximum aggregate liability under this
Agreement shall in no event exceed CHF 200’000 (the "Cap").   9.3.      FURTHER
LIMITATION     Seller’s liability shall be further limited or reduced:     (a) 
    If and to the extent that such claims have been taken into account in the
determination of the Purchase Price or if and to the extent that the Buyer would
otherwise recover under this Agreement from the Seller more than once in respect
of the same Damage suffered, or the same facts or circumstances.     (b)      If
and to the extent that facts, matters or circumstances which give rise to a
claim against the Seller in accordance with this Agreement result in any
financial benefits or financial advantages for the Company, the Buyer or any of
Buyer's Affiliates, in which event the Seller’s liability will be reduced by the
amount equal to any such benefits or advantages.     (c)      If and to the
extent the Buyer or, following Closing, the Company has failed to use its Best
Efforts to mitigate the loss or damage.     (d)      If and to the extent that
such claim is covered by any provision, reserve or valuation allowance made in
the financial statements of the Company.     (e)      If and to the extent that
any costs, damages and expenses have been recovered or, by applying their best
efforts, could have been recovered by the Buyer or the Company from any third
party (including, but not limited to, an insurer), after the deduction of all
direct costs and expenses incurred in making such recovery; it being understood
and agreed between the Parties that any such amounts received or recovered by
the Buyer or the Company from any third party shall be deducted from the amount
counting towards the Deductible Amount and the De Minimis Amount.     (f)     
If and to the extent that, as a result of such a claim or the facts underlying
such claim, any Tax payable by the Buyer or the Company is or will be reduced,
provided that if and to the extent any Tax saving arises in the future, such
saving is discounted accordingly.  

15

--------------------------------------------------------------------------------

  (g)      If and to the extent the liability is resulting from or attributable
to an act, omission, transaction, change of past practice or arrangement of the
Buyer or, after the Closing, of the Company.     (h)      If and to the extent
that such claim arises or is increased as a result of any new legislation,
regulation or rule of law not in force at the date hereof or any amendment of
any legislation, regulation, rule of law or practice after the date hereof.  
10.      COVENANTS   10.1.      CONDUCT OF BUSINESS BETWEEN SIGNING AND CLOSING
  10.1.1.      In General     Pending Closing and save to the extent permitted
under this Agreement or required for the consummation of the transactions
contemplated under this Agreement, the Seller shall cause the Company to be
managed in all material respects as a going concern, in the ordinary course of
business and consistent with past practice.   10.1.2.      Restricted Actions  
  Unless specifically provided in this Agreement and without limiting the
generality of Section 10.1.1, the Seller shall not, and the Seller shall procure
that Company will not, without the prior written consent of the Buyer do or
agree to do any of the following from the date of this Agreement through to the
Closing Date:     (a)      Do anything that would materially interfere with the
consummation of the transactions contemplated under this Agreement.     (b)     
Execute any contracts or enter into any negotiations with any third party that
would inhibit or impair the consummation of the transactions contemplated under
this Agreement.     (c)      Alter or amend in any manner the articles of
incorporation or organizational regulations of the Company.     (d)     
Increase or reduce or otherwise change the share capital, or grant any option or
conversion rights on the equity of the Company.  

16

--------------------------------------------------------------------------------

  (e)      Declare, make or pay any dividend or other distribution, payable in
cash, stock, property or otherwise, with respect to any of the shares of the
Company.     (f)      Grant, create or allow to be created any lien over or sell
or transfer any material assets of the Company outside the ordinary course of
business.     (g)      Make any hiring or material changes to the terms of
employment of any managing director or member of the management board of the
Company other than in accordance with existing agreements or normal past
practice.     (h)      Except where required by applicable law, change the
accounting procedures, principles or practice of the Company.   10.2.      NO
RECOURSE AGAINST RESIGNING PERSONS     (a)      The Buyer and its Affiliates
shall not make, and shall procure that from the Closing Date the Company will
not make, any claim against any resigning person of the Company in connection
with his acts or omissions as director or executive officer of the Company
during the period ending with the Closing Date, under any applicable laws
including, but not limited to, in accordance with article 752 et seq.      CO.
Any such potential claims (whether known at the date hereof or not) are hereby
unconditionally and irrevocably waived by the Buyer on its own behalf and on
behalf of its Affiliates and the Company. This provision shall also operate for
the benefit of the Resigning Persons in the sense of Article 112 para. 2 CO.    
(b)      Immediately following the Closing, but on the same date, the Buyer
shall vote, or cause the relevant shareholders of the Company to vote, in favor
of an unconditional discharge to the Resigning Persons of the Company for their
conduct of business in the period up to the Closing.   10.3.      DOCUMENT
RETENTION AND ACCESS     (a)      On and after the Closing Date, the Buyer shall
procure that the Company preserve all books and records (irrespective whether
such books and records are kept in hardcopy format or electronically) relating
to the period prior to the Closing for a period of 10 (ten) years commencing on
the date when the books and records were drawn-up but no longer than 10 (ten)
years or any longer period required by law from the Closing Date.  

17

--------------------------------------------------------------------------------

  (b)      Until the 10th anniversary of the Closing Date, or such longer period
required by law, the Buyer shall procure that the Company afford the Seller and
its advisors, at the reasonable cost of the Seller, reasonable access, upon
prior notice during normal business hours, to such officers, directors,
employees, advisors, books and records of the Company and provide copies of such
information (be such information in hardcopy or electronic format) as Seller may
reasonably request in connection with: (i) the preparation of any Tax Return in
so far as the Company is relevant to it; (ii) any tax audit, or tax proceeding
involving the Seller or their Affiliates, which relate to or involve the Company
or its business and affairs; and (iii) the preparation of any financial
statements in so far as the Company is relevant.   11.      MISCELLANEOUS  
11.1.      ENTIRE AGREEMENT; AMENDMENTS     (a)      This Agreement (including
the Annexes) constitutes the entire agreement of the Parties regarding the
transactions contemplated by this Agreement and supersedes all previous
agreements or arrangements, negotiations, discussions, correspondence,
undertakings and communications, whether oral or in writing, explicit or
implied, with respect to the transactions contemplated by this Agreement.    
(b)      This Agreement (including, but not limited to, this Section 11.1(b))
may only be modified by an instrument in writing executed by all Parties hereto.
  11.2.      NO WAIVER     The failure of any of the Parties to enforce any of
the provisions of this Agreement or any rights with respect to this Agreement
shall in no way be considered as a waiver of such provisions or rights or in any
way affect the validity of this Agreement (other than, for the avoidance of
doubt, as may be set forth herein). The waiver of any breach of this Agreement
by any Party shall not operate or be construed as a waiver of any other prior or
subsequent breach.   11.3.      SEVERABILITY     If any provision of this
Agreement is held to be invalid or unenforceable for any reason, such provision
shall, if possible, be adjusted rather than voided, in order to achieve a result
which corresponds to the fullest possible extent to the intention of the
Parties. The  

18

--------------------------------------------------------------------------------

  nullity or adjustment of any provision of this Agreement shall not affect the
validity and enforceability of any other provision of this Agreement.   11.4.   
  NOTICES     (a)      All notices, requests, demands or other communications
made under or in connection with this Agreement shall be made in writing in the
English language and be delivered by hand or registered mail or courier or
facsimile (to be confirmed by registered mail or courier) to the following
addresses (or such other addresses as may from time to time have been notified
according to this Section 11.4(a)):      If to the Seller:      Bluehill ID AG
Attn. Mr. Werner Vogt Widenholzstrasse 1 CH-8304 Wallisellen Switzerland     
Facsimile number: + 41 44 839 70 09      with a copy to:      Stefan Peller
Esq., Attorney at Law Dreikoenigstrasse 45      P.      O. Box 2016      CH-8027
Zurich Switzerland      Facsimile number: +41 43 817 62 20      and      If to
the Buyer:      Sandpiper Assets S.A.      3076 Sir Francis Drake’s Highway     
P.      O. Box 3463, Road Town      Tortola, British Virgin Islands  

19

--------------------------------------------------------------------------------

  with a copy to:     Mrs. Erina Frick-Edwan JGT Treuunternehmen Aubündt 36
FL-9490 Vaduz, Liechtenstein eMail: e.frick@jgt.li     and     Mr. Leonhard Vogl
MEDICITREU GmbH Kaufbeurer Straße 15     D-86825 Bad Wörishofen, Germany eMail:
l.vogl@medicitreu.de Facsimile number: +49 8247 356199     (b)      Any notice
made under or in connection with this Agreement shall be given prior to the
expiry of a term or deadline set forth in this Agreement (if any) or the notice
shall be deemed null and void. All notices, communications or instructions made
under or in connection with this Agreement shall only be effective when received
by the Party to whom it is addressed.   11.5.      CONFIDENTIALITY AND PRESS
RELEASES   11.5.1.      Confidentiality     Subject to Section 11.5.2, no Party
shall disclose to any third party and keep in strict confidence this Agreement,
its contents and any information acquired during the course of the due diligence
investigation and negotiations having led to this Agreement.   11.5.2.     
Press Releases and Announcements  

Without the prior written consent of the other Party, neither Party shall
publish any press release or make any public announcement in respect of the
transactions contemplated by this Agreement, unless any such press release or
public announcement is required under applicable laws or stock exchange
regulations or ordered by any competent judicial or regulatory authority or by
any competent stock exchange (in which case the Parties shall,

20

--------------------------------------------------------------------------------

  to the extent practicable and permissible, consult with each other prior to
any such disclosure).   11.6.      NO ASSIGNMENT     Neither Party shall assign
this Agreement (in whole or in part) or any rights, claims, obligations or
duties hereunder to any Person without the prior written consent of the other
Party.   11.7.      NO SET-OFF     The Parties agree that neither Party shall be
entitled to set-off any claim made by the other Party under or in connection
with this Agreement against a claim it has itself against such other Party,
regardless of whether such counter-claim has arisen under or in connection with
this Agreement or otherwise.   11.8.      NON-SOLICITATION BY SELLER     During
a period of 12 (twelve) months from the Closing Date, the Seller shall not,
without the Buyer's prior written consent (such consent not to be unreasonably
withheld or delayed), on their own account or on the account of any other Person
hire, engage or employ, or make an offer to hire, engage or employ, as an
employee, consultant, advisor, representative, agent, independent seller or
partner, any key employee of the Company.   11.9.      EFFECTS ON THIRD PARTIES
    Except for the Resigning Persons under Section 10.2, no Person other than
the Parties shall have any rights or benefits under this Agreement, and nothing
in this Agreement is intended to confer on any Person other than the Parties any
rights, benefits or remedies.   11.10.      COUNTERPARTS     This Agreement may
be executed in separate counterparts, each of which shall be deemed an original,
but all of which together shall be considered one and the same agreement.  
11.11.      COST AND EXPENSES; TAXES     Each Party shall bear all costs,
expenses and taxes incurred by it in connection with the transactions
contemplated by this Agreement, provided that the Seller shall bear all stamp
duties or other documentary transfer or transaction duties, arising as a result
of this Agreement or any transactions contemplated by this Agreement (if any).
The Seller will  

21

--------------------------------------------------------------------------------

  reimburse to the Buyer or an assigned party EUR 25’000.00 for its due
diligence expenses.   12.      APPLICABLE LAW AND ARBITRATION     (a)      This
Agreement shall be subject to and governed by Swiss substantive law with the
exclusion of the Vienna Convention on the International Sale of Goods dated
April 11, 1980.     (b)      Any dispute, controversy or claim arising out of or
in relation to this Agreement, including the validity, invalidity, breach or
termination thereof, shall be settled by arbitration in accordance with the
Swiss Rules of International Arbitration of the Swiss Chambers of Commerce in
force on the date when the Notice of Arbitration is submitted in accordance with
these Rules.     (c)      The number of arbitrators shall be one. The seat of
the arbitration shall be in the city of Zürich, Switzerland. The arbitral
proceedings shall be conducted in the German language.  

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

[Signatures on the next page]

22

--------------------------------------------------------------------------------



The Seller:




Bluehill ID AG

/s/ Manfred Mueller Mr. Manfred Müller Director

The Buyer:

Sandpiper Assets S.A.

/s/ Erina Frick-Edwan Mrs. Erina Frick-Edwan Director

23

--------------------------------------------------------------------------------